266 F.2d 693
Allen WILLIAMS, Appellant,v.Theo BUFORD, Appellee.
No. 14644.
United States Court of Appeals District of Columbia Circuit.
Argued March 30, 1959.
Decided April 23, 1959.

Mr. Jerry David Anker, Washington, D. C., with whom Mr. Arthur J. Goldberg, Washington, D. C. (both appointed by this court) was on the brief, for appellant.
Mr. Barrington D. Parker, Washington, D. C., with whom Mr. George A. Parker, Washington, D. C., was on the brief, for appellee.
Before PRETTYMAN, Chief Judge, and BAZELON and BASTIAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of the District Court in a suit filed by appellant to obtain an accounting from appellee for certain money allegedly entrusted to appellee and for the proceeds from the rental of a rooming house owned by appellant and operated by appellee. The District Court referred the matter to the auditor of that court, who, after extended hearing, filed his report, finding a balance of $156.29 due appellant. Exceptions to the report of the auditor were overruled by the District Court and this appeal followed.


2
We find no error affecting substantial rights.


3
Affirmed.